DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-20 are currently pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-12, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JANG (Hereafter, “Jang”) [US 2020/0389653 A1] [Foreign Priority Date 7/2/18].
In regards to claim 1, Jang discloses a method comprising: determining that a current block of a picture is a boundary block and that a size of the current block is less than or equal to a minimum allowed quadtree (QT) leaf node size (MinQTSize) ([0118-0129] the determination if the block exceeds the picture boundaries and the size comparison to the minimum QT size); and applying, in response to the determining, forced binary tree (BT) partitioning to the current block ([0122] Otherwise if a portion of a tree node block exceeds the bottom picture boundaries, [0125] Otherwise (the block is a BTT node or the size of the block is smaller than or equal to the minimum QT size), the block is forced to be split with SPLIT_BT_HOR mode.).

In regards to claim 2, the limitations of claim 1 have been addressed. Jang discloses wherein the current block is located on a bottom boundary of the picture, and wherein the forced BT partitioning is a recursive horizontal forced BT partitioning ([0122] Otherwise if a portion of a tree node block exceeds the bottom picture boundaries, [0125] Otherwise (the block is a BTT node or the size of the block is smaller than or equal to the minimum QT size), the block is forced to be split with SPLIT_BT_HOR mode.).

In regards to claim 3, the limitations of claim 1 have been addressed. Jang discloses wherein the current block is located on a right boundary of the picture, and wherein the forced BT partitioning is a recursive vertical forced BT partitioning ([0126] Otherwise if a portion of a tree node block exceeds the right picture boundaries, [0129] Otherwise (the block is a BTT node or the size of the block is smaller than or equal to the minimum QT size), the block is forced to be split with SPLIT_BT_VER mode.).

In regards to claim 4, the limitations of claim 1 have been addressed. Jang discloses wherein applying the forced BT partitioning comprises: recursively partitioning the current ([0119] If a portion of a tree node block exceeds both the bottom and the right picture boundaries, [0120] If the block is a QT node and the size of the block is larger than the minimum QT size, the block is forced to be split with QT split mode.  [0121] Otherwise, the block is forced to be split with SPLIT_BT_HOR mode [0126] Otherwise if a portion of a tree node block exceeds the right picture boundaries, [0127] If the block is a QT node, and the size of the block is larger than the minimum QT size, and the size of the block is larger than the maximum BT size, the block is forced to be split with QT split mode. [0128] Otherwise, if the block is a QT node, and the size of the block is larger than the minimum QT size and the size of the block is smaller than or equal to the maximum BT size, the block is forced to be split with QT split mode or SPLIT_BT_VER mode. [0129] Otherwise (the block is a BTT node or the size of the block is smaller than or equal to the minimum QT size), the block is forced to be split with SPLIT_BT_VER mode.).

In regards to claim 5, the limitations of claim 1 have been addressed. Jang discloses wherein applying the forced BT partitioning comprises: recursively partitioning the current block by a vertical forced boundary partitioning until a sub-partition of the current block is located at a bottom boundary of the picture; and recursively partitioning the sub-partition by a horizontal forced boundary partitioning until a leaf node is entirely located at a right boundary of the picture ([0119] If a portion of a tree node block exceeds both the bottom and the right picture boundaries, [0120] If the block is a QT node and the size of the block is larger than the minimum QT size, the block is forced to be split with QT split mode.  [0121] Otherwise, the block is forced to be split with SPLIT_BT_HOR mode [0126] Otherwise if a portion of a tree node block exceeds the right picture boundaries, [0127] If the block is a QT node, and the size of the block is larger than the minimum QT size, and the size of the block is larger than the maximum BT size, the block is forced to be split with QT split mode. [0128] Otherwise, if the block is a QT node, and the size of the block is larger than the minimum QT size and the size of the block is smaller than or equal to the maximum BT size, the block is forced to be split with QT split mode or SPLIT_BT_VER mode. [0129] Otherwise (the block is a BTT node or the size of the block is smaller than or equal to the minimum QT size), the block is forced to be split with SPLIT_BT_VER mode.).

Claim 9 lists all the same elements of claim 1, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 9. Furthermore regarding claim 9, Jang discloses a memory; and a processor coupled to the memory ([0062] memory 170 and one hardware component (e.g., processor) [0319] A software code may be stored in the memory and executed by the processor. The memory may be positioned inside or outside the processor and may transmit and receive data to/from the processor by already various means.).
Claim 10 lists all the same elements of claims 2 and 3, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejections to claims 2 and 3 applies equally as well to claim 10. 

Claim 11 lists all the same elements of claim 4, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 11. 

Claim 12 lists all the same elements of claim 5, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 12. 

Claim 16 lists all the same elements of claim 1, but in non-transitory computer-readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 16. 

Claim 17 lists all the same elements of claims 2 and 3, but in non-transitory computer-readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 2 and 3 applies equally as well to claim 17. 

Claim 18 lists all the same elements of claim 4, but in non-transitory computer-readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 18. 

Claim 19 lists all the same elements of claim 5, but in non-transitory computer-readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 19. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of POIRIER et al. (Hereafter, “Poirier”) [US 2020/0077094 A1].
In regards to claim 6, the limitations of claim 1 have been addressed. Jang fails to explicitly disclose further comprising applying MinQTSize for controlling partitioning of a non-boundary block of the picture.
Poirier discloses further comprising applying MinQTSize for controlling partitioning of a non-boundary block of the picture ([0054] determining, for each split mode of a plurality of split modes, whether the split mode is allowed for the current block by checking whether at least one of the split lines is co-located with one of the picture boundaries or whether a size of a block part inside the picture along the picture boundary is a multiple of a minimum block size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jang with the explicit teachings of the use of the minimum block size for the split modes of the blocks as taught by Poirier. The motivation behind this modification would have been to improve high compression efficiency.

Claim 13 lists all the same elements of claim 6, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 13. 
Claim 20 lists all the same elements of claim 6, but in non-transitory computer-readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 20. 

Claims 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of HUANG et al. (Hereafter, “Huang”) [US 2019/0075328 A1].
In regards to claim 7, the limitations of claim 1 have been addressed. Jang discloses further comprising receiving MinQTSize via a sequence parameter set (SPS) ([0104] Meanwhile, for a quadtree coding tree scheme accompanying the multi-type tree, the following parameters may be defined and identified as an SPS syntax element. [0106] MinQTSize: the minimum allowed quaternary tree leaf node size.).
Huang discloses further comprising receiving MinQTSize via a sequence parameter set (SPS) ([0003] In the main profile of HEVC, minimum and the maximum sizes of CTUs are specified by syntax elements in the sequence parameter set (SPS). [0034] An example of the encoder transmits the maximum supported TU size in a sequence-level, picture-level, or slice-level of the video bitstream, for example the maximum supported TU size is signaled in the Sequence Parameter Set (SPS), Picture Parameter Set (PPS), or slice header.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jang with the explicit teachings of the minimum size of the blocks being encoded in the video bitstream was taught by Huang. The motivation behind this modification would have been to improve block-based video processing in video coding.
In regards to claim 8, the limitations of claim 1 have been addressed. Jang discloses further comprising transmitting MinQTSize via a sequence parameter set (SPS) ([0104] Meanwhile, for a quadtree coding tree scheme accompanying the multi-type tree, the following parameters may be defined and identified as an SPS syntax element. [0106] MinQTSize: the minimum allowed quaternary tree leaf node size.).
Huang discloses further comprising transmitting MinQTSize via a sequence parameter set (SPS) ([0003] In the main profile of HEVC, minimum and the maximum sizes of CTUs are specified by syntax elements in the sequence parameter set (SPS). [0034] An example of the encoder transmits the maximum supported TU size in a sequence-level, picture-level, or slice-level of the video bitstream, for example the maximum supported TU size is signaled in the Sequence Parameter Set (SPS), Picture Parameter Set (PPS), or slice header.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jang with the explicit teachings of the minimum size of the blocks being encoded in the video bitstream was taught by Huang. The motivation behind this modification would have been to improve block-based video processing in video coding.

Claim 14 lists all the same elements of claim 7, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14. 

Claim 15 lists all the same elements of claim 8, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 15. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482